                                                                      Case 2:17-cv-01581-APG-DJA Document 55
                                                                                                          54 Filed 05/11/20
                                                                                                                   05/08/20 Page 1 of 2




                                                            1    DARREN BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7
                                                                 Attorneys for plaintiffs and counter-defendants
                                                            8    Nationstar Mortgage LLC and Federal National
                                                                 Mortgage Association
                                                            9                                UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                     Case No.: 2:17-cv-01581-APG-DJA
                                                                 NATIONSTAR MORTGAGE LLC and
                                                                 FEDERAL    NATIONAL MORTGAGE
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 ASSOCIATION,
AKERMAN LLP




                                                            13
                                                                               Plaintiffs,
                                                                                                                   MOTION TO REMOVE ATTORNEY FROM
                                                            14                                                     ELECTRONIC SERVICE LIST
                                                                 vs.
                                                            15
                                                                 CANYON WILLOW TROP OWNERS'
                                                            16   ASSOCIATION, NEVADA ASSOCIATION
                                                                 SERVICES, INC., SUSAN PATCHEN, and
                                                            17   THE EAGLE AND THE CROSS, LLC.,

                                                            18
                                                                               Defendants.
                                                            19
                                                                 SUSAN PATCHEN; THE EAGLE AND THE
                                                            20   CROSS, LLC; and A ACCOUNTABLE
                                                                 CARPET CARE,
                                                            21
                                                                               Counterclaimants,
                                                            22
                                                                 vs.
                                                            23
                                                                 NATIONSTAR MORTGAGE LLC; DIANE L.
                                                            24   WHITE;  and  FEDERAL   NATIONAL
                                                                 MORTGAGE ASSOCIATION,
                                                            25

                                                            26                 Counter-defendants.

                                                            27

                                                            28
                                                                                                               1
                                                                 53048584;1
                                                                      Case 2:17-cv-01581-APG-DJA Document 55
                                                                                                          54 Filed 05/11/20
                                                                                                                   05/08/20 Page 2 of 2




                                                            1    TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            2                 PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law

                                                            3    firm of Akerman LLP and requests that Ms. Powell be removed from the service list.

                                                            4                 Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC and Federal

                                                            5    National Mortgage Association. All items, including, but not limited to, pleadings, papers,

                                                            6    correspondence, documents and future notices in this action should continue to be directed to Darren

                                                            7    Brenner Esq., and Jamie K. Combs, Esq.

                                                            8
                                                                              DATED this 8th day of May, 2020
                                                            9

                                                            10                                                  AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  /s/ Jamie K. Combs
                                                                                                                DARREN BRENNER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  Nevada Bar No. 8386
AKERMAN LLP




                                                                                                                JAMIE K. COMBS, ESQ.
                                                            13                                                  Nevada Bar No. 13088
                                                                                                                1635 Village Center Circle, Suite 200
                                                            14                                                  Las Vegas, Nevada 89134
                                                            15                                                  Attorneys for plaintiffs and counter-defendants
                                                                                                                Nationstar Mortgage LLC and Federal National
                                                            16                                                  Mortgage Association
                                                            17

                                                            18                                            COURT APPROVAL
                                                            19                IT IS SO ORDERED.
                                                            20                      May 11, 2020
                                                                              Date:______________
                                                            21                                                         ___________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            22                                                         Case No.: 2:17-cv-01581-APG-DJA
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 53048584;1
